                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TENNESSEE
                                     WESTERN DIVISION


     DENEICE HODGES,                                 )
                                                     )
             Plaintiff,                              )
                                                     )        No. 2:19-cv-02317-TLP-cgc
     v.                                              )
                                                     )
     FEDEX EXPRESS WORLD HUB,                        )
                                                     )
            Defendant.                               )


                   ORDER ADOPTING REPORT AND RECOMMENDATION


          Plaintiff Deneice Hodges sued pro se alleging that Defendant FedEx Express World Hub

    violated her rights under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e–2000e17

    (“Title VII”).1 (ECF No. 1.)

          The Magistrate Judge issued a Report and Recommendation (“R&R”) recommending that

    the Court dismiss Plaintiff’s suit under 28 U.S.C. § 1915(e)(2)(B)(ii). (ECF No. 10 at PageID

    23.) The Magistrate Judge also recommended that the Court certify under 28 U.S.C. §

    1915(a)(3) that any appeal by Plaintiff would not be taken in good faith, and that Plaintiff

    should not proceed on appeal in forma pauperis. (Id. at PageID 24.)




1
  As the Court notes below, the Magistrate Court focused its merits analysis on Plaintiff’s
disability discrimination allegations. The Court notes, however, that such allegations in
employment cases typically fall under the Americans with Disabilities Act, 29 U.S.C. §§ 621–
634 (“ADA”), not Title VII. See Clark v. City of Dublin, 178 F. App’x 522, 524 (6th Cir. 2006)
(“Title VII does not cover age or disability discrimination claims.”) This fact likely explains
why the Magistrate Court exclusively analyzed Plaintiff’s complaint under the ADA. But, to
ensure that Plaintiff’s complaint receives fair and complete consideration, the Court chooses to
analyze Plaintiff’s complaint under both Title VII and the ADA.
      For the reasons below, the Court ADOPTS the R&R and DISMISSES WITHOUT

PREJUDICE Plaintiff’s complaint. The Court also CERTIFIES that any appeal by Plaintiff

would not be taken in good faith, and that Plaintiff may not proceed on appeal in forma

pauperis.

I.    Plaintiff Fails to State a Claim

      To begin with, the Court notes that Plaintiff sued under Title VII. But her complaint does

not raise any employment discrimination allegations based on her “race, color, religion, sex, or

national origin.” See 42 U.S.C. § 2000e-2(a). Thus, insofar as Plaintiff brings her lawsuit under

Title VII, her claim necessarily fails as a matter of law.

      Instead of bringing a proper Title VII claim, Plaintiff’s complaint alleges she has an

unspecified disability and that Defendant discriminated against her. So the Magistrate Judge

addressed Plaintiff’s complaint as if she brought the claim under the ADA. But, even when

construing Plaintiff’s complaint under that statute, the Magistrate Judge also found that

Plaintiff’s allegations fail to state a claim for which relief may be granted under Federal Rule of

Civil Procedure 12(b)(6). (Id. at 23.)

      A plaintiff successfully establishes a prima facie case of discrimination under the ADA

when the plaintiff shows that (1) she is disabled; (2) she is “otherwise qualified to perform the

essential functions of the position, with or without accommodation;” and (3) she suffered an

adverse employment action because of her disability. Vaughn v. Parkwest Med. Ctr., 716 F.

App’x 428, 431 (6th Cir. 2017) (citing Ferrari v. Ford Motor Co., 826 F.3d 885, 891 (6th Cir.

2016)).

      Here, the Magistrate Judge found that Plaintiff does not allege “what her disability is,”

nor does she allege whether she “was otherwise qualified to perform the requirements of the job



                                                 2
with or without reasonable accommodations.” (Id.) As a result, the Magistrate Judge found that

Plaintiff does not “give the defendant fair notice of what the . . . claim is and the grounds upon

which it rests.” (Id.) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The

Magistrate Judge thus recommended that the Court dismiss Plaintiff’s claim. (Id.)

II.    Any Appeal Would Not Be Taken in Good Faith

       The Magistrate Court also found that an appeal by Plaintiff would not be taken in good

faith. (Id. at PageID 24) (citing 28 U.S.C. § 1915(a)). The Magistrate Court found that “[i]t

would be inconsistent for a district court to determine that a complaint should be dismissed

prior to service on the defendants, but has sufficient merit to support an appeal in forma

pauperis.” (Id. at PageID 23–24) (citing Williams v. Kullman, 722 F.2d 1048, 1050 n.1 (2d Cir.

1983)).

       Thus, for the same reasons that led the Magistrate Court “to recommend dismissal of this

case for failure to state a claim,” the Magistrate Court recommended that the Court certify under

28 U.S.C. § 1915(a)(3) that any appeal by Plaintiff would not be taken in good faith, and that

Plaintiff should not proceed on appeal in forma pauperis. (Id. at PageID 24.)

III.   Disposition

       Under Federal Rule of Civil Procedure 72(b)(2), “[w]ithin 14 days of being served with a

copy of the recommended disposition, a party may serve and file specific written objections to

the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). Neither party objected

to the R&R, and the time for filing objections has expired. See Fed. R. Civ. P. 5(b)(2), 6(d),

72(b)(2). “When no timely objection is filed, the court need only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P.

72(b) advisory committee notes.



                                                 3
      Having reviewed the R&R, the Court finds no clear error and ADOPTS the R&R. Thus,

the Court DISMISSES WITHOUT PREJUDICE Plaintiff’s complaint. The Court also

CERTIFIES that any appeal by Plaintiff would not be taken in good faith, and that Plaintiff

may not proceed on appeal in forma pauperis.

      SO ORDERED, this 30th day of January, 2020.

                                            s/Thomas L. Parker
                                           THOMAS L. PARKER
                                           UNITED STATES DISTRICT JUDGE




                                               4
